Order entered December 12, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01657-CV

                          IN RE DR. JONATHAN OH, Appellant

                 Original Proceeding from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-04068-A

                                          ORDER
Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.



                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE